     Case 3:20-cr-03125-JLS Document 26 Filed 12/02/20 PageID.74 Page 1 of 1




 1

 2

 3                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF CALIFORNIA
 4
                              (HONORABLE JANIS L. SAMMARTINO)
 5

 6     UNITED STATES OF AMERICA,                          )    Case No. 20CR3125-JLS
                                                          )
 7                    Plaintiff,                          )
                                                          )
       v.                                                 )    ORDER CONTINUING MOTION
 8                                                        )    HEARING/TRIAL SETTING
       ROBERTO ARMENTA-PALAZUELOS                         )
 9                                                        )
       and                                                )
10                                                        )
       ALFREDO ARMENTA-PALAZUELOS,                        )
11                                                        )
                                                          )
                      Defendants.                         )
12

13
                Pursuant to joint motion and good cause appearing, IT IS HEREBY ORDERED that the
14
       Motion Hearing/Trial Setting in this matter shall be continued from December 4, 2020 to January
15
       15, 2021 at 1:30 p.m. Defendants shall file acknowledgements of the new hearing date by December
16
       11, 2020.
17
                For the reasons set forth in the joint motion, the Court finds that the ends of justice will be
18
       served by granting the requested continuance, and these outweigh the interests of the public and the
19
       defendant in a speedy trial. Accordingly, the delay occasioned by this continuance is excludable
20
       pursuant to 18 U.S.C. § 3161(h)(7)(A).
21
                SO ORDERED.
22
       Dated: December 2, 2020
23

24

25

26
